Per Curiam,
The evidence in this case clearly shows that the injury for which plaintiff sought to recover damages, was the result of an accident, pure and simple. The combined strength of three men, pulling upon a rope, was more effective than they anticipated, and a piece of steel plate was swung with too much force against another plate, which was thereby driven from its base, causing the injury. The force which they applied, was miscalculated by the men doing the work. For this their employer, the defendant company, was in no wise responsible. The court below was fully justified in entering judgment for the defendant, non obstante veredicto, and the judgment is affirmed.